 In the Matter OfVIKING PUMP COMPANYandLODGE 1683, AtiIAL-GAMATED ASSOCIATIONOF IRON, STEEL,AND TIN WORKERS OI' NORTHAMERICA, THROUGH THE STEELWORKERSORGANIZINGCOMMITTEE,AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS(FORMERLY COMMITTEE FOR INDUSTRIAL ORGANIZATION)Case No.C-797.-Decided July 13, 1939Rotary Pumprlanufacturtng Industry-Interference, Restraint, and Coercion:threats to close plant if employees joined union ; announced refusal to signany contractwithunion ; coercing employees to form inside bargaining com-inittee under threatto closeplant; surveillance of union meeting-Discrimina-tion:discharges for union membershipand activitysustained as to three em-ployees ; discharge for having given testimony under the Act, sustained as to oneemployee-Reinstatement Ordered:discharged employees-BackI'ay:awarded.Mr. Hyman Abraham SchulsonandMr. Lee Loevinger,for 'theBoard.Newman and Newman,byMr. J. B. Newman,andMr. G. F. New-man,of Cedar Falls, Iowa, for the respondent.Mr. Roman Beck,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THECASEUpon charges and amended charges duly filed by Steel WorkersOrganizing Committee, herein called S. W. O. C., on behalf of Lodge1683, Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, herein called the Amalgamated, the National LaborRelations Board, herein called the Board, by the Regional Director forthe Thirteenth Region (Chicago, Illinois), issued its complaint datedApril 16, 1938, against Viking Pump Company, Cedar Falls, Iowa,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.13 N. L. R. B., No. 65.576 VIKING PUMP COMPANY577The complaint charged in substance that the respondent: (1) dis-charged Ferris Aldrich and Harold Poulson 1 because they joinedand assisted the Amalgamated; (2) urged its employees not to jointhe Amalgamated, threatening to close its plant if the men disregardedthe admonition; (3) suggested the formation of a bargaining com-mittee composed solely of the respondent's employees; and (4) byother acts interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.The complaint and accompanying notice of hearing were dulyserved upon the respondent and the S. W. O. C.On April 22, 1938,the respondent filed its answer to the complaint, in which it deniedthe commission of the unfair labor practices charged, and affirnia-tlvely alleged that Poulson and Aldrich had repeatedly been guiltyof insubordination and other misconduct and were laid off when adecrease in the respondent's business made it necessary for the re-spondent to reduce its force.Pursuant to notice, a hearing was held at Cedar Falls. Iowa, onApril 28, 29, and 30, and on May 3 and 4, 1938, before Horace A.Ruckel, the Trial Examiner duly designated by the Board. TheBoard and the respondent were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissueswas afforded the parties.Numerous motions and objectionsto the admission of evidence were made and ruled upon at the hear-ing.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.Except asnoted below, the rulings are herebyaffirmed.2On May 27, 1938, theBoard, acting pursuant to Article II, Section 37 (c), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered that the proceedings be transferred from the ThirteenthRegion to the EighteenthRegion(Minneapolis,Minnesota) andcontinued in the EighteenthRegion.On July 24, 1938, the Trial Examiner filed his Intermediate Re-port,3 copies of which were duly served on the respondent andS.W. O. C., finding that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3), and Section 2 (6) and (7) of theAct, and recommending that the respondent cease and desist there-from and take certain affirmative action to remedy the situation1The complaint was duly amended at the hearing to correct the spelling of his name.'- In his Intermediate Report, the Trial Examiner struck from the record Board Ex-hibit 8 and the testimony of Lloyd L.Siglin concerning It.The Intermediate Reporterroneously refers to the exhibit as Board Exhibit 7.For the limited purpose noted inSection III hereof, that testimony and exhibit will be admitted.8 On August 4, 1938, the title of the Intermediate Report was corrected by amendmentto conform with the title of this proceeding. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrought about by the unfair labor practices.Exceptions to the In-termediate Report were thereafter filed by the respondent.On August 22, 1938, the respondent filed a motion with the Boardfor leave to reopen the record to introduce evidence that it had laidoff certain production employees since the close of the hearing becauseof adverse business conditions.The motion is hereby denied.Theproffered evidence relates solely to compliance with the recommenda-tions of the Intermediate Report. "We cannot, as a matter of ad-ministration of the Act, reopen the record to receive testimony uponthe constantly changing details of compliance with or performanceof the Board's order." 4Further charges and amended charges having been filed byS.W. O. C. on behalf of the Amalgamated, the Board, pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued an order dated October 11,1938, reopening the record for further evidence, and authorizing theissuance by the Regional Director for the EighteenthRegion of anamended complaint and a notice of further hearing. Thereafter,the Board, by the Regional Director for the Eighteenth Region, issuedits second amended complaint 8 dated November 28, 1938, allegingthat the respondent discharged and refused to reinstate Lloyd L.Siglin, its janitor, because he joined and assisted the Amalgamated,and gave testimony tinder the Act against the respondent at theaforesaid hearing.The second amended complaint and accompanying notice of hear-ing were duly served upon the respondent and S. W. O. C. There-after, the respondent filed its answer to the second amended com-plaint, denying the unfair labor practices charged, and affirmativelyaverring that Siglin was discharged for misconduct which he haddisclosed for the first time in his -testimony.The answer furtheralleged that after his discharge, the respondent rehired Siglin pur-suant to an agreement approved by the Board, and thereafter laidhim off when a curtailment in business made a reduction in forcenecessary.Pursuant to notice, a hearing was held at Cedar Falls, Iowa, onDecember 5, 1938, before Thomas S. Wilson, the Trial Examinerduly designated by the Board. The Board and the respondent wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to'Matter of Republic Steel CorporationandSteelWorkers Organizing Committee, 9N.L.R.B.219.See alsoNational Labor Relations Board v. American Potash andChemical Corp.,98 F. 1(2d) 488, at pp. 492 and 493; cert. den., U. S. Sup Ct., February27, 1939,306 U.S 643;National Labor Relations Board v. Bcles-Coleman LumberCo. 96F (2d) 197;National LaborRelationsBoard v. Remington Rand, Inc,94 F (2d) 862, atpp 869-70.sAn amended complaint dated November 23, 1938, was issued which was substantiallysimilar to the second amended complaint. VIKING PUMPCOMPANY579introduce evidence bearing upon the issues was afforded the parties.During the hearing the Trial Examiner made rulings on motions andobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Thereafter the Trial Examiner filed his Intermediate Report datedJanuary 27, 1939, copies of which were duly served on the respondent,the S. W. O. C., and the Amalgamated, in which he found that therespondent had committed unfair labor practices affecting commercewithin the meaning of Section 8 (1), (3), and (4) and Section 2 (6)and (7) of the Act, and recommended that the respondent cease anddesist from such unfair labor practices and reinstate Siglin as itsjanitor with back pay.Thereafter the respondent filed exceptionsto this Intermediate Report and submitted a brief in support of itsexceptions.At the close of each hearing the Trial Examiner in-formed the parties of their right to apply for oral argument beforethe Board in Washington, D. C., but none of the parties availed itselfof that opportunity.The Board has considered the exceptions filedby the respondent to both Intermediate Reports and in so far asthey are inconsistent with the findings, conclusions, and order' setforth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation having its office, foun-dries, and manufacturing plant at Cedar Falls, Iowa. It is engagedin the business of manufacturing rotary pumps and is among the fourlargest enterprises of its kind in the United States.Rough- castingsare prepared in the respondent's foundries and are then deliveredto its nearby main plant where they are machined and assembled withthe fixtures into the finished rotary pumps.During 1937 the respondent purchased iron, brass, alloys, engines,bolts, and fittings of an aggregate value of approximately $350,000.About 95 per cent of these raw materials were transported to therespondent's plants from points outside the State of Iowa. Thevalue of the respondent's finished products manufactured during1937 aggregated approximately $1,350,000, of which 94 per cent weretransported to States other than Iowa.The finished products aresold through sales offices which the respondent maintains in thefollowing cities: New York City; Chicago, Illinois; Cleveland, Ohio;Los Angeles, California; Milwaukee, Wisconsin; Minneapolis, Min-nesota; and Indianapolis, Indiana. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THELABOR ORGANIZATION INVOLVEDLodge 1683, Amalgamated Association of Iron, Steel, and TinWorkers of North America, is a labor, organization affiliated with theCommittee for Industrial. Organization, admitting to membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionPrior to April 1937, preliminary organizing on behalf of theAmalgamated took place in the respondent's plant.On April 28,1937, an-Amalgamated membership meeting took place.The Amal-gamated membership campaign soon came to the attention of therespondent.On May 4, 1937, at the direction of the respondent, theemployees of the small-pump department met during regular work-ing hours in the main plant.Harry Petersen, the foreman of thatdepartment, addressed the men.The gist. of Petersen's talk is con-tained in the following excerpt from the uncontradicted testimonyof Ferris Aldrich, an employee :This union business has got to-has gone far enough . . . Mr.Wyth [the respondent's president] . . . is going to close, theshop down if this union business continues . . . Mr.Wythwouldn't recognize an outside labor organization . . . before Mr.Wyth would recognize any outside organization . . . he wouldgo home and sit on his front porch and lock the plant up.Carl M. Hansen, another employee of the small-pump department,without contradiction quoted Petersen as having said :... It seems that the C. I. O. is like a live spark that hasbeen touched off, almost like wildfire . . . that we could stay inthe union or drop out, but he would advise us to drop out of theunion and to go down to Mr. Wyth's office and talk it over withhim. . . . He said there was a possibility of the plant beingclosed if we didn't.... He said that we would be laid off,turned out on the street.... He told us that there would be ameeting called the next day down in the stock room, downstairs,and that we should attend that meeting and vote a committee... to enter into an agreement on wages and hours.After thus expressing the respondent's hostility to the Amalgamated,the only outside labor organization then seeking to organize the em-ployees, Petersen suggested transforming the Viking Aid Society, abenefit society, into a labor organization and declared thatWyth VIKING PUMPCOMPANY581would be willing to recognize the society for the purposes of collectivebargaining.Although Petersen testified at the hearing, he did notdeny the statements attributed to him by Aldrich and Hansen.Wefind that he made the statements described above.The meeting referred to by Petersen in his May 4 address took placeon the following day.At the direction of their foremen, virtuallyall the production employees of the main plant and foundries, number-ing about 200 persons, attended.Many of the foremen were alsopresent.Foss Gushard, the respondent's superintendent, admitted atthe hearing that he had given permission to hold this meeting oncompany time, and stated that its purpose was to permit the men todecide whether they desired to select their own bargaining committee.According to Gushard, the organizational activities of the Amalgam-ated had caused "strife and turmoil" among the men, which this meet-ing was designed to lessen.c,Hans Juhl, referred to in the testimony as a "trouble shooter" inexperimental work, acted as the self-appointed chairman of the meet-ing.When Juhl's right to preside was questioned, he replied thathe had promised not to divulge the identity of the person who requestedhim to talk to the men. Juhl informed the employees that the purposeof the meeting was to select a committee to confer with Wyth regard-ing wages and hours.Ferris Aldrich quoted Juhl as follows : "Thisthing has got to be settled.There has got to be a committee ap-pointed . . . it had to be done tonight or Mr. Wyth would close theplant down."Other witnesses corroborated Aldrich's version of Juhl'sremarks.Juhl was not called as a witness, and we find that he madethe remarks described above.None of the supervisory employeespresent at the meeting questioned Juhl's right to speak for the respond-ent.Nor did the respondent later disavow Juhl's statements.Wefind that the respondent was responsible for Juhl's announcement tothe employees that Wyth threatened to close the plant if they did notform, their own bargaining committee.7Gushard also addressed the meeting.Several witnesses testifiedthat he said that Wyth would not tolerate an outside organization orrecognize the Committee for Industrial Organization, and that Gush-ard suggested that the employees form their own bargaining com-mittee.Poulson, an employee, gave the substance of Gushard's° Frank Cole,the foreman of the machine shop, testified that : "There was dissatisfac.tion, yes, there was something wrongThey[the employees]were not satisfied withthe wages,and our attitude or our position or anything ; so to get that squared up, toget the men satisfied,and to get them back to normal,the meeting [ofMay 5,1937]was called."7 Cf.Matter of M. Lowenstein and Sons,Inc.,andBookkeepers',Stenographers' andAccountants'Unaon,6 N. L. R. B. 216, pp. 232-33;Matter of Regal Shirt CompanyandAmalgamated Clothing Workers of America, 4N. L. R. B. 567, at page 573.187930-39-vol 13-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDremarks in the following sentence : "That we had to appoint thiscommittee and confer with Mr. Wyth or he was going to close, theshop."John E. Hesner, another employee, testified that Gushardannounced that Wyth "had threatened to close the doors," if thecommittee was not immediately selected.Gushard did not directlydeny these statements, but purported to summarize his talk asfollows :My speech was very short. I believe that I made the statementthat the men had the right to join any organization they saw fit,that the company could not stop them under the Wagner LaborRelations Act, and they had the right; and the thing that I wasmainly interested in was that they do something to settle thestrife and turmoil because we could not go on the way thingswere.Gushard had previously testified that the "strife and turmoil" had beencaused by the organizational activities of the Amalgamated. Cole andPetersen were the only foremen who testified. The respondent did notexamine them in regard to Gushard's statements, nor did it call uponthe other foremen who attended the meeting to affirm or deny thatGushard threatened that Wyth would close the plant if the bargain-ing committee was not selected forthwith.The failure of the re-spondent to corroborate Gushard is not the only circumstanceimpelling us to believe the version of his remarks given by the Boardwitnesses.The close similarity between Petersen's May 4'address andthe remarks attributed to Gushard by the Board witnesses is anothercircumstance that convinces us that Gushard told the men that theplant would be closed if they did not appoint a bargaining committee.After Gushard and Juhl finished speaking, the men elected a com-mittee which thereafter conferred withWyth.A member of , thecommittee, E. F. Kofron, in testifying regarding Wyth's statementsto the committee, said : "He told us . . . if we hadn't had that meet-ing, he had authority to close the shop"; another member of the com-mittee, Clausen, testified thatWyth said, "This is the only body Iwill deal with, I will not deal with no C. I. 0."Wyth did not testifyand we find that Wyth made the statements above attributed to him.Several days later the respondent granted a general wage increasewhich partially allayed the discontent with the prevailing wage rates.Following the wage increase, Gushard called the men in the small-pump department together and told them that he thought that Wythhad given them a good settlement, urged them to put their shouldersto the wheel, and admonished them, "You want to always rememberthat not always the last man hired is the first man fired."We find VIKING PUMP COMPANY583that the wage increase was but another of the succession of actsdesigned to discourage membership in the Amalgamated."On July 24, 1937, Harold R. Michaelsen, an employee in the small-pump department, was discharged.He protested to Wyth, who con-ceded that no fault was to be found with Michaelsen's work butnevertheless refused to give him a recommendation which did notinclude a statement that Michaelsen was a union member.Wythadded that such a recommendation would not be worth much. Inthe course of their discussion, Wyth characterized unions as "rackets"and union leaders as "racketeers."A few days later Wyth, exact-ing the promise that Michaelsen would give up membership in theAmalgamated, rehired him.In the fall of 1937, Gushard told Wyth that he would like toknow how many of the respondent's employees attended the Amal-gamated membership meetings.Thereupon Wyth obtained a key toa real estate office affording a view of Woodmen's Hall where theAmalgamated held its meetings.Wyth gave Gushard the key toenable him to observe who attended the Amalgamated meetings.One night, Gushard admitted himself into the real estate office whilean Amalgamated meeting was in progress.A man in the vicinity,hearing a noise in the real estate office, reported it to the police whoentered the darkened office and discovered Gushard there.At thehearing Gushard stated that his purpose in secreting himself in, thereal estate office was:To see for my own benefit how many of our men actually wentto the meeting. . . . I did not consider it spying. . . It wasinformation for my own benefit ... I had heard these rumorsthat the C. I. O. was becoming strong again. I wanted to knowto prepare myself . . . for any further strife or turmoil in theshop.We find that Gushard, with the approval of Wyth, secreted himselfin the real estate office for the purpose of spying upon the respondent'semployees who attended the Amalgamated meeting.8Cole gavethe followingtestimonyas to the effectof the wageincrease :Q.After themeeting was called and the committee was appointed,after they met withMr. Wyth and had the agreementdrawnas to the increase in wages and the adjustmentin hours, what then was the conditionin the plant?A. It was very much better,and Ifigured thatthe boys "ere fairly well satisfied.However,there was a little, justa little,feeling-I know I heard one man-I don't knowwhether I did or not now-but I think I heard one of the boys say that he thought someof the boys would have been better satisfied withthe C.I.O... . Cf.NationalLaborRelations Board v. American Potash&Chemical Corporation,98 F. (2d)488 (C. C. A.9th, 1938)enforcing order inHatter of American Potash and Chemical CorporationandBorax& PotashWw kers' UnionNo20181,3 NL R B. 140 ; certiorari denied, 206U. S 643. 584DECISIONS Or NATIONAL LABOR RELATIONS BOARDWe find that by spying upon the Amalgamated meeting and bythe other acts above described the respondent interfered with. re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.B. The discriminatory discharges1.Ferris AldrichAfter more than 7 years' service with the respondent Ferris Aldrich,a pump tester, was discharged on August 24, 1937.Upon his dis-missalhe was given a recommendation by Gushard.At the hearingPetersen, his foreman, admitted that he had not recommended thedischarge and that Aldrich had been a "fair workman."WalterOlsen, Petersen's predecessor, also testified that Aldrich had donesatisfactory work.Aldrich was a charter member and the recording secretary of theAmalgamated.He was also a member of its negotiating and griev-ance committees, and wore his union button while at work. Early inJuly 1937, Petersen warned hint to be very careful of his activitiesin the plant because he was under constant surveillance, by ". .someone in the department going to the office with everything-everything that this party saw or hears."When Petersen informedAldrich of his discharge, the former remarked, ". . . that GeorgeLWyth] had not forgotten this union," Aldrich thereafter askedWyth the reason for his discharge, and, according to Aldrich, Wvthtold him his work had been satisfactory, but that business was badand that Aldrich knew why business was bad. Aldrich, having dis-claimed such knowledge, Wyth replied, "Oh, yes you do.You knowwhy business is bad . . . It all started in the automobile plants andin the steel mills on account of the C. I. O. The C. I. O. got thosemen out on strike.They are not working, so they can't buy .. .Go over to Deere's [a nearby tractor factory.]They are hiring men.Go over there and get a job over there, but don't get mixed in anything."Wyth further remarked that John L. Lewis had acquired ahome recently and told Aldrich, "You fellows are paying for that."We find that Wyth made the foregoing statements since he did nottestify in denial of them.The respondent contends that it discharged Aldrich for miscon-duct and neglect of duty. The evidence concerning the allegedneglect of duty is not convincing, especially in view of his long andsatisfactory service record.The only testimony concerning Aldrich'sallegedmisconduct related to certain statements attributed to him,and to an incident involving the alleged concealment of a fellow VIKING PUMPCOMPANY585employee's tools.An employee testified that in April 1937 Aldrichtold him that he would lose his job if he did not join the Amalga-mated.Another employee testified that Aldrich made a similar state-ment to him. Aldrich denied having made these statements.Assuming that they were made, we do not believe that the respondentdischarged him for that reason.Frank Cole, the foreman of themachine shop, testified, "I don't think a threat [that an employeewould lose his job if he failed to join the union] would weigh verymuch, and I don't think it did weigh very much." Cole furthertestified that from April through August 1937 discussion in the plantregarding unions was rife, that no company rule forbade the discus-sion, and that the foremen themselves participated.There is noevidence that Aldrich was ever reprimanded for having made thestatements that displeased the respondent.Under the circumstances,we do not believe that the respondent discharged Aldrich becauseof the belief that he made the statements attributed to him.Another employee testified that in April 1937 Aldrich "hid histools," but the witness readily admitted that he had always knowntheirwhereabouts, and had recovered them without difficulty.Aldrich denied having hid the tools.This incident, which is saidto have occurred several months prior to his discharge,impresses usas a mere afterthought.We find that the incident relating to the tools and the statementsattributed to Aldrich did not influence the respondent in discharginghim.If, however, we were convinced of the respondent's sincerityin contending that it discharged Aldrich because of its belief thatliemade statements of the kind attributed to him, we should findthat the discharge for such union activity was discriminatory underthe circumstances.Though the respondent might have forbiddenitsmenfrom engaging in any discussion or activity unrelated totheir work on company time, it did not do so.As previously noted,the supervisory officials themselves spent considerable time duringworking hours in voicing opposition to the Amalgamated.Hence,the mere fact that Aldrich spent part of his timein discussion un-related to the respondent's business was not the true reason for therespondent's displeasure.Manifestly therefore, what the respondentobjected to was what Aldrich was reported to have said.However,his alleged statements to his fellow workmen could only have meantthat they might lose their jobs if the Amalgamated obtaineda closedshop, since he was not a supervisory employee. Statements of thatkind are not unusual during an organizational campaign in a hithertounorganized plant, especially when the union's efforts are obstructedby employer interference such as is shown in this case.Under the circumstances, especially in the absence of a rule for-bidding activity unrelated to an employer's business during working 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours, the discharge of an employee for engaging in union activity isdiscrimination in regard to his tenure of employment designed todiscourage membership in the union he supports.This discriminationbecomes more apparent when the discharge follows a succession of actsby the employer designed to destroy the labor organization that theemployee supports and to foist another bargaining agency upon themen under threats of a shut-down.We find that the respondent by discharging Aldrich discriminatedin regard to his hire and tenure of employment, thereby discouragingmembership in the Amalgamated, and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.At the hearing Aldrich testified that he had not secured other em-ployment and desired to be reinstated.From the date of his dischargeuntil the date of the hearing, Aldrich's earnings were $375.2.Harold PoulsonPoulson, a machinist,worked steadily for the respondent from 1929until his discharge on August 25, 1937.His foreman,Cole, ad-mitted that he was "a verygood"workman, and an inspector of hiswork also testified to his proficiency.Poulson was among the foundersof the Amalgamated,and, was conspicuously active in its behalf.Heregularly attended union meetings and was elected to the union officeof "Inner Guard."Poulson also devoted a great deal of his leisuretime to soliciting membership for the Amalgamated.He wore hisunion button at work and his union membership was known to therespondent's supervisory officials.On August 25, 1937,Poulson's foreman,Cole, gave him the respond-ent's check for the wages due him with the explanation that he didso at Wyth's direction and did not know the reason for the discharge.At the hearing Cole testified that he had not been consulted in regardto Poulson's discharge.WhenPoulson requested Gushard to explainhis dismissal,the latter referred to his refusal to accept a foremanshipon the night shift,an incident that occurred more than 4 months priorto the discharge.When Cole had offered Poulson the foremanshiphe informed him that he was not required to accept the position.Nevertheless,Gushard referred to this incident at the hearing as areason for Poulson's discharge.Another reason Gushard gave forPoulson's dismissal was that Poulson'smanner in requesting a wageincrease had offended him.Gushard's testimony regarding Poulson'sbehavior was vague and unconvincing.Gushard,moreover,admittedthat he did nothing about the matter although the request for a wageincrease occurred more than 4 months prior to the discharge.We donot believe that either of these incidents motivated the respondent indischarging Poulson. VIKING PUMP COâIPANY587At the hearing Cole criticized Poulson for having too frequentlyleft his machine to talk with other employees, but admitted that hehad never reprimanded Poulson.Poulson denied ever having dis-cussed union affairs in the plant except during waiting periods whenhis work did not suffer.9As has been noted, the respondent per-mitted its employees to discuss union affairs during working hours.If Cole felt that Poulson left his work too frequently to engage insuch discussion, it is reasonable to believe he would have cautionedPoulson.We do not think that the respondent discharged him forthat reason.As in the case of Aldrich, the respondent produced several em-ployees who testified that Poulson told them that they would losetheir jobs if they failed to join the Amalgamated.Poulson deniedhaving made the statements.The circumstances which impel us tofind that the respondent did not discharge Aldrich because of similarremarks also persuade us that Poulson was not dismissed for thatreason.Further, as we said in relation to Aldrich's case, even ifwe were convinced of the respondent's sincerity in contending thatit discharged Poulson because of its belief that he made such state-ments, we should find that the discharge was discriminatory underthe circumstances.Wyth and Gushard made statements to Poulson which show thathis union activity was the controlling reason for his discharge.When Poulson protested to Wyth that he had been treated unfairly,Wyth told him that he had talked too much about " . . . this thingthat's going on around causing all of these strikes and everything."When Gushard gave Poulson a recommendation, he informed Poul-son that he had talked too much to people he thought were hisfriends.When the uncontradicted testimony as to these -statementsofWyth and Gushard is considered in the light of the respondent'santagonism to the Amalgamated, it is apparent that the respondentdischarged Poulson because of his union activities.We find that the respondent by discharging Poulson discriminatedin regard to his hire and tenure of employment, thereby discouragingmembership in the Amalgamated and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.At the hearing Poulson expressed a desire for reinstatement.Dur-ing the period from the date of his discharge until the hearingPoulson earned $515.50.9 The record indicated that in the normal course of their work certain employees,including Poulson, were necessarily idle for short periods of time while waiting for newwork assignments,materials,and tools.Poulson referred to these periods as "waitingperiods, 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Lloyd L. SiglinSiglin was employed by the respondent in March 1935 as a janitor.During the hearing on the original complaint, Siglin was dischargedafter having testified under subpena as a witness for the Board.Thesecond amended complaint alleges that the respondent dischargedSiglin because he testified against it and assisted the Amalgamated.The respondent contends that his testimony disclosed misconductrendering him unfit to remain as its janitor and that he was there-fore discharged.Siglin's duties as janitor required him to clean the respondent'soffice which included a partitioned enclosure known as the directors'room.This room was used primarily for meetings of the respond-ent's stockholders and directors, executive conferences, and occasion-ally by employees seeking to escape the noise of the general office.No one, however, permanently occupied the room.About a week prior to the first hearing, Siglin had occasion toclean the directors' room during the morning following an eveningconference therein between Wyth and Newman, the respondent's at-torney, who was also an officer of the corporation. Siglin was thefirst person to enter the directors' room that morning.The con-duct for which the respondent claims to have discharged Siglin isdescribed in the following excerpt from Siglin's testimony :Q. In cleaning the room did you find anything written on ascratch pad which you were going to throw out?A. Yes, I seen some writing.Q. Did you copy down what you saw?A. Yes, I did.Q.What did you do with the original of this copy, Mr. Siglin?A. I left it lay right where it was at.Upon the scratch pad had been written, according to Siglin : "Findsomething on Poulson and Aldrich." Siglin further testified thatunderneath this statement appeared the names of five of the respond-ent's witnesses.The paper also contained matters irrelevant to thisproceeding.1010 Since Siglin could not identify the handwriting on the memorandum,his testimonydid not establish that the document had been written by a representative of the re-spondent.We have not, therefore,given any probative force to the contents of thememorandum.We find it unnecessary to deteimine whether the failure of Wyth andNewman to testify in denial of its authorship warrants an inference that it had beenwritten during their conference in the directors' roomAt the close of the hearingcounsel for the respondent,while discussing a motion to strike certain matter from therecord that pertained to an abortive settlement conference,parenthetically remarked thatlienever saw the oiiginai of the memorandum about which Siglin had testified and hadnever discussed the memorandum with Wytli or any other person.We do not regard thisstatement of the respondent's attorney as the equivalent of testimony. VIKING PUMP COMPANY589During the evening of the day on which Siglin testified at the firsthearing, Cole went to Siglin's home and requested Siglin to give himthe factory key."The following morning a conference took placein the office of the respondent's attorney between counsel for theBoard and representatives of the respondent.At this conference therespondent refused, to reinstate Siglin as its janitor, but offered toemploy him in another capacity.This proposal was agreeable toSiglin, but when he reported for work Gushard told him that ar-rangements for his reinstatement had not yet been made, and in-formed him that he would be compensated for the delay.After afew days' idleness, Siglin was given makeshift work by the respond-ent.After 1 week at this temporary work, Siglin was again dis-charged, allegedly for lack of work.Prior to this discharge of Sig-lin, the first hearing in this proceeding had been concluded.Wefind that the respondent did not intend permanently to reinstateSiglin, and that his temporary reemployment was merely designedto forestall action by the Board while the first hearing was in prog-ress.We are therefore confronted with the problem of determiningthe respondent's motive in discharging Siglin as its janitor.Siglin had worked for the respondent for several years prior tohis discharge.There is no evidence that his work had ever been un-satisfactory.In May 1937 Siglin joined theAmalgamated.Soonthereafter George Wyth warned Siglin not to discuss the Committeefor Industrial Organization in the plant, and threatened to dischargehim if he should disregard the admonition.A few clays prior tothatwarningWyth's son, Robert, who was employed in the re-spondent'soffice,had warned Siglin against attending unionmeetings.In its brief, the respondent contends thatSiglin'stestimony con-cerning the memorandum discloses either that he was guilty of per-jury or of "spying" upon its officers.The respondent, however, doesnot allegethat Siglin committed perjury,nor isthere evidence tosupport the imputation that his testimony was untrue.The asser-tion that Siglin spied upon the respondent's officersrests solely uponSiglin's observationof the statementson the scratch pad.The situation in which Siglin found himself when he discoveredthe scratch pad memorandum does not materially differ from that ofany employee who accidently overhearshis employer discuss anintended violation of the Act.There was nothing confidential in thenature of Siglin's position.Siglin's discovery of the memorandumwas entirely fortuitous.His disclosure of its contents to Aldrich"ImmediatelyfollowingSiglin's discharge,Wyth terminatedMrs. Siglin's services astheWyth's family laundress and also refusedto permit herto continue the laundering oftowels for the respondent 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDas well as his subsequent testimony were in keeping with his dutytoward his fellow employees. Section 8 (4) of the Act was designedprecisely for the purpose of protecting an employee against reprisalfor disclosing violations of the Act.That Siglin's testimony wasstricken appears to us to be immaterial.In view of the respondent's hostility to the Amalgamated and thewarnings given Siglin to refrain from union activity, we are con-vinced that the respondent discharged Siglin because of its desire topunish him for his loyalty to the Amalgamated demonstrated by histestimony against the respondent.We find that the respondent, by discharging Siglin discriminatedin regard to his hire and tenure of employment, thereby discouragingmembership in the Amalgamated, and that the respondent dischargedSiglin because he gave testimony under the Act.We further findthat by the discharge of Siglin, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.IV. THEEFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE,We find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation- to trade, traffic, and commerce among theseveralStates and tend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. REMEDYHavingfound that, the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom.Weshall order the respondent, moreover, to take certainaffirmative actionwhich we deem necessary to effectuate the policies of the Act.We shall order the reinstatement of Aldrich, Poulson, and Siglinto the positions from which they were discharged and that the re-spondent make them whole for any loss of pay they may havesufferedby reason of their respective discharges by payment to each of themof a sum equal to the amount which he normally would have earnedas wages from the date' of his discharge to the date of the offer ofreinstatement less his net earnings 12 during said period.'z By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590,8N. L. R. B. 440.Moniesreceived for work performed upon Federal,State, county,municipal or other work-relief VIKING PUMP COMPANY591Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OFLAW1.Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, Lodge 1683, is a labor organization, within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Ferris Aldrich, Harold Poulson, and Lloyd L. Siglin, there-by discouraging membership in Amalgamated Association of Iron,Steel, and Tin Workers of North America, Lodge 1683, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.By discharging Lloyd L. Siglin because he gave testimonyunder the Act, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (4) of theAct.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Viking Pump Company, Cedar Falls, Iowa, and its offi-cers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in Amalgamated Association ofIron, Steel, and Tin Workers of North America, Lodge 1683,' or anyother labor organization of its employees, by discriminating in regardto hire or tenure of employment or any term or condition of em-ployment or by threats of such discrimination;(b)Maintaining surveillance of or employing any other means ofespionage for the purpose of ascertaining and investigating the activ-ities of its employees in connection with any labor organization;projects are not considered as earnings,but as provided below in the Order,shall bededucted from the sum due the employee,and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,Mate, county,municipal or other governmentor governments which supplied the funds for said work-relief projects. 592DECISIONSOF NATIONAL LABOR RELATIONS BOARD(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Ferris Aldrich and Harold Poulson, respectively,immediate and full reinstatement to their former positions withoutprejudice to their seniority and other rights and privileges;(b)Offer to Lloyd L. Siglin immediate and full reinstatementto his former position as janitor in the respondent's plant withoutprejudice to his seniority and other rights and privileges;(c)Make whole Ferris Aldrich, Harold Poulson, and Lloyd L.Siglin for any loss of pay they may have suffered by reason of therespondent's discriminatory acts, by payment to each of them, re-spectively, of a sum of money equal to the amount which he normallywould have earned as wages from the date of his discharge to thedate of the respondent's offer of reinstatement, less his net earningsduring said period; provided, however, that the respondent shalldeduct from the amount otherwise due to each of the said employees,monies received by said employees during said period for work per-formed upon Federal, State, county, municipal, or other work-reliefprojects, and pay over the amount, so deducted, to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment or governments which supplied the funds for said work-relief projects;(d) Immediately post notices in conspicuous places throughout itsmain plant and each of its foundries, and maintain such noticesfor a period of sixty (60) consecutive days, stating that the respond-ent will cease and desist in the manner set forth in 1 (a), (b), and(c) and that it will take the affirmative action set forth in 2 (a), (b),and (c) of this Order;(e)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.Mr.WILLIAM M. LEISERSONtook no part in the consideration ofthe aboveDecisionand Order.6